Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Minerals Reports Record Gold Production in the Fourth Quarter 2008 Fosterville Sets All-Time Gold Production Record VANCOUVER, Jan. 13 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX, NYSE ALTERNEXT/AMEX: NXG) today reported record gold production in the fourth quarter of 2008, as well as the 2009 production forecast and exploration plans for its Canadian and Australian operations. << Fourth Quarter 2008 Highlights - Achieved record quarterly gold production of 118,265 ounces, bringing total 2008 production to a record 354,800 ounces. - Strong turnaround at Fosterville with 26,398 ounces produced, representing a new quarterly record. - Production at Stawell of 30,553 ounces of gold, the fourth highest quarterly production in the long 26-year history of the mine. - Kemess produced 61,314 ounces of gold and 14.4 million pounds of copper. - Northgate's average net cash cost of production for its three operating mines was $421 per ounce of gold. - Doubled the total gold resource base to over 4.0 million ounces at the Young-Davidson property. - Announced the discovery of significant extensions to three mineralized zones at Fosterville. 2009 Production Forecast Highlights - Northgate is forecasting record gold production of 392,000 ounces from its three operating mines in Canada and Australia. - Copper production from the Kemess mine is forecast to be 54.0 million pounds. - Northgate's average cash cost of production, net of by-product credits, is forecast to be $461 per ounce of gold assuming a copper price of $1.40 per pound and exchange rates of Cdn$/US$1.25 and A$/US$1.43. - Exploration spending in Australia is forecast to be $8.2 million, split almost equally between the two operations, in support of mine-life extensions. - Exploration spending for the Young-Davidson property is forecast to be $1.2 million, which will focus on targets outside of the known resource area. >> Ken Stowe, President & CEO, commented, "When we acquired Perseverance Corporation only 11 months ago, our stated and primary goals were to quickly increase the mine life at Stawell through an aggressive exploration program and underground infrastructure enhancements, and to dramatically improve the productivity at Fosterville. The results are readily apparent. At Stawell, after only five months of ownership, we added 140,000 ounces to the reserve in July, the single largest reserve addition in the mine's history. At the same time, working conditions underground have dramatically improved through significant investments in ventilation and cooling. Furthermore, ore haulage costs have been reduced by approximately 30% with the acquisition of larger trucks. At Fosterville, having successfully completed the conversion to owner mining, our considerable turnaround efforts began to show tangible results in all areas during the fourth quarter, with the mine reporting the highest quarterly production in its history at a cash cost of $513 per ounce. In addition, we made considerable progress on the heated leach circuit, which will further improve gold recovery at the operation while allowing us to re-treat previously produced high-grade leach circuit tailings containing over 50,000 ounces of gold. Our strong balance sheet will allow us to continue aggressive exploration programs at both Australian mines, where we plan to invest $8.2 million, building on our success in the GG6 zone at Stawell and the recent exciting results from the Harrier Underground zones at Fosterville.
